The petition satisfies the requirements of SCR 98(5).
Accordingly, we approve attorney Frank A. King's resignation. SCR
98(5)(a)(2). The petition is hereby granted.
            It is so ORDERED.

                                                  Lex,t.e,t   C.J.
                                    Hardesty



                                    Pairaguirre


                                                               J.




                                                               J.
                                    Gibbons


                                                               J.
                                    Pickering

cc: David A. Clark, Bar Counsel
     Kimberly K. Farmer, Executive Director, State Bar of Nevada
     Frank A. King
     Perry Thompson, Admissions Office, United States Supreme Court




                                      2